DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on September 1, 2021, in which claims 1-2, 4-7, and 11-24 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on September 1, 2021, with respect to claims 1-2, 4-7, and 11-24 have been fully considered and are persuasive. The 35 USC 101 and double patenting rejections set forth in the last office action mailed on April 01, 2021 have been withdrawn.

Remark
The double patenting rejection set forth in the last office action has been withdrawn in light of the terminal disclaimer filed on September 1, 2021.

The 35 USC 101 rejection set forth in the last office action, mailed on April 01, 2021 has been withdrawn in light of the amendment filed on September 01, 2021.  It is conceivable that the amended claim 1includes additional elements that integrates into a practical application that render claims 1-2, 4-7 and 11-24 and render the claims eligible under 35 USC 101. The 35 USC 101 set forth in the last office action, mailed on April 1, 2021.

Allowable Subject Matter
Claims 1-2, 4-7, and 11-24  are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in obtaining training set of geo-locations histories of computing devices, wherein the attributes of Geo-location history from geographic information system is retrieved to Learn feature functions of an audience training set, and store feature functions in an audience repository system, a geographic information system with geo-locations in the geo-locations histories is queried to obtain identifiers of retail chains associated with at least some of the geo-locations, wherein the Geographic Information System (GIS) stores data mapping geographic areas to more than 100 retail chain establishments and determine visit graphs for the individuals and a score indicative of an affinity of the given individual to the given retail chain is based on the visit graphs for more than 100 individuals including the given individual. None of the prior art of record, singular and any order combination uses a number of training vectors in a candidate split or in a input region and declines to make the candidate split further in response to the count being less than a threshold value to avoid overfitting and depending on how the geographic data is acquired and subsequently processed, that data have better or less reliable quality and accuracy, and when a new request for content is received, the request is inputted into the resulting model, and audience membership is detected, to indicate to an advertiser that the corresponding advertisement should be sent, as the user is likely to engage in the targeted behavior. Such claimed features render claim 1-2, 4-7 and 11-24 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.









/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 11, 2021